Title: John Adams to Abigail Adams Smith, 10 March 1792
From: Adams, John
To: Smith, Abigail Adams


My Dear Child:
Philadelphia, March 10, 1792.
Your kind letter of the fourth of this month is before me. I have frequently desired your mother to consent that I should send for other advice; but she has always forbid it, alleging that she was perfectly satisfied. The assiduity of her physician has, indeed, been very great; and his anxiety to do every thing in his power, most apparent. She is better to-day than she has ever been since her illness began, and I am much encouraged.
I rejoice that you are to wait till the equinox is over.
I do not read the New-York papers, having seldom an opportunity; but should be glad to have a hint of the various reasons which are conjectured for Mr. Jay’s consenting to be a candidate.
My love to Colonel Smith and my dear little boys.
I am, my dear daughter, with full intentions of corresponding with you frequently in your absence, and with sanguine expectations of pleasure in it, / Your affectionate father,
John Adams.
